WENTWORTH, Judge.
Appellant asserts that the Commission erred in considering his concurrent convictions as aggravating factors when it established his presumptive parole release date (PPRD). This court has repeatedly held that concurrent convictions, not used in establishing the salient factor score, are proper aggravating factors. Perkins v. Florida Parole & Probation Commission, 414 So.2d 264 (Fla. 1st DCA 1982); Griggs v. Florida Parole & Probation Commission, 420 So.2d 367 (Fla. 1st DCA 1982). We note, however, that these cases are founded upon Florida Administrative Code Rule 23-19.-01(5), which was repealed on September 10, 1981. As appellant’s initial interview was conducted after that date, the repealed rule does not apply. We approve the Commission action, however, on the basis of Rule 23-21.10 which provides in part:
23-21.10 Decision Outside the Matrix Time Range.
(1) The Commission may render a decision outside the matrix time range based on any competent and persuasive evidence relevant to aggravating or mitigating circumstances ....
Affirmed.
ERVIN and NIMMONS, JJ., concur.